Campbell, C. J.,
delivered the opinion of the court.
Under § 2059, of the Code of 1880, a claim against an insolvent estate, not filed with the clerk of the court as required, is not to be embraced in the list of claims allowed. The effect of the requirement to file the claim with the clerk was to restore the rule declared in Hansell v. Forbes, 33 Miss. 42. Eegistration is a sufficient presentation of a claim to the executor, administrator, or collector, but when an estate is declared insolvent, and notice is published of a day for creditors to attend, their claims, although registered, must be filed with the clerk by the day named in the notice, so that the examination into the validity of each claim contemplated by the statute may be made.

Decree affirmed.